Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement/Examiner’s Comments
The information disclosure statement filed 9/9/21 has been considered.
Allowable Subject Matter
Claims 1-33 are allowed.
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance: The claimed system (claim 1) and corresponding methods (claims 12 and 23), each including in combination a decoding feature that takes into consideration the angular position of a speaker location in the z-axis with respect to a listening position, which is then used by a head-related transfer function  to generate a binaural processed channel and which is crosstalk processed to generate left and right channels as set forth is neither taught by nor an obvious variation of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        10/26/21